Citation Nr: 0513158	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  00-15 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1) Entitlement to service connection for post-traumatic 
stress disorder (PTSD), for accrued benefits purposes.

2) Entitlement to service connection for the cause of the 
veteran's death. 

3) Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C. § 1318.

4) Eligibility for Dependents' Educational Assistance (DEA) 
benefits under Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1944 to July 1946.  
The appellant is the veteran's widow.

This appeal arises from a June 1999 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs which denied the above claims.  The Board 
remanded the claims for further development in July 2003.

In her June 2000 substantive appeal, the appellant requested 
a personal hearing before a Member of the Board of Veterans' 
Appeals unless the RO apologized for the language used in a 
July 1999 decision notice.  The RO apologized to the 
appellant, and she withdrew her hearing request.

The Board also notes that in her May 1999 application, the 
appellant did not specify how she felt the veteran's death 
was related to service.  However, she noted that he was being 
treated for heart problems and PTSD at the time of his death.  
In her substantive appeal, the appellant's representative 
reported that the veteran had never filed a claim for service 
connection for PTSD.  He also explained that the appellant 
was not seeking monetary benefits in her appeal.  Rather, the 
basis of the appellant's appeal was that the notice and/or 
rating decision denying her claim referred to her husband as 
a "mere supply clerk."  The appellant's representative 
chastised the RO, stating, "no serviceman in a combat 
situation was or is now considered 'mere' anything."  In May 
2004, the Board received a statement from the appellant 
stating that she was not seeking monetary or education 
benefits.  Apparently, the appellant objected to the fact 
that her husband's bronze Battle Stars were not discussed in 
the evidence.  Primarily, the appellant wanted to know what 
her husband had done to earn his service awards.  In March 
2005, the Board sent the appellant a letter to clarify what 
issues she intended to appeal.  Specifically, the Board noted 
that the veteran "served honorably and was awarded a Victory 
Medal, an American Theater Ribbon, a European-African-Middle 
Eastern Theater Ribbon with two Bronze Battle Stars, an Army 
of Occupation Medal (Germany), and a Good Conduct Medal."  
The appellant was asked if she wished to withdraw any of the 
issues on appeal.  She did not reply.  Therefore, the Board 
will go forward with each issue on appeal.

At this point, the Board reiterates that the veteran served 
honorably and the importance of his service has never been in 
question.  The Board concedes that the veteran was, at the 
very least, present in a combat area and therefore had combat 
service.  However, the Board notes that whether or not a 
veteran participated in combat, he is never considered a 
"mere supply clerk."  The Board has carefully reviewed the 
June 1999 RO rating decision and July 1999 notice and finds 
that the word "mere" was never used to describe the 
veteran.  Unfortunately, the Board cannot inform the 
appellant of the exact circumstances surrounding her 
husband's service awards because his service records were 
destroyed.  However, the Board hopes that the appellant is 
satisfied that every benefit of the doubt was extended to her 
in adjudicating this claim and that her husband's honorable 
service has been, and will continue to be, held in the 
highest esteem by VA.

The issue of service connection for the cause of the 
veteran's death is addressed in the REMAND portion of the 
decision below.  The issues of entitlement to DIC benefits 
under 38 U.S.C. § 1318 and eligibility for DEA benefits under 
Chapter 35 are deferred until the cause of death claim is 
adjudicated.




FINDINGS OF FACT

1. At the time of his death in March 1999, the veteran had a 
claim pending for service connection for PTSD.

2. The veteran's allegations of combat in service were 
corroborated by credible supporting evidence.

3. The preponderance of the credible and probative evidence 
of record at the time of the veteran's death establishes that 
the veteran had PTSD which could be associated with his 
military service.


CONCLUSION OF LAW

Service connection for post-traumatic stress disorder (PTSD) 
is granted, for accrued benefits purposes. 38 U.S.C.A. §§ 
1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.1000 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the veteran's death, he had a pending claim of 
entitlement to service connection for PTSD. Although the 
veteran's claim terminated with his death, the regulations 
set forth a procedure for a qualified survivor to carry on, 
to a limited extent, a deceased veteran's claim for VA 
benefits by submitting a timely claim for accrued benefits.  
38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  Thus, while the claim for accrued 
benefits is separate from the claim for service connection 
filed by the veteran prior to his death, the accrued benefits 
claim is derivative of the veteran's claim and the appellant 
takes the veteran's claim as it stood on the date of his 
death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  
In the instant case, the veteran died in March 1999, and the 
claim for accrued benefits was received in May 1999.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of the 
veteran's death. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  
Here, the appellant, the veteran's spouse, is advancing 
essentially the same claim for service connection for PTSD, 
for accrued benefits purposes, which the veteran had pending 
at the time of his death.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  Claims for PTSD are evaluated in 
accordance with criteria set forth in 38 C.F.R. 3.304(f).  
Service connection for PTSD requires medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the stressor occurred.  In addition, in 1996, 
VA adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 & 4.126.  
See 61 Fed. Reg. 52695-52702 (1996).  

The claims file contains VA treatment records for PTSD as 
well as a June 1998 diagnosis of PTSD, which, for purposes of 
this appeal, the Board presumes to conform to DSM-IV 
requirements. See 38 C.F.R. §§ 3.304(f); 4.125(a)(2004).  
Therefore, the pertinent question s whether the veteran was 
actually exposed to any stressors during service to support 
his PTSD diagnosis.  

Service records or "other supportive evidence" may establish 
combat status. See West v. Brown, 7 Vet. App. 70, 76 (1994).  
If the evidence establishes that the veteran engaged in 
combat and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  However, this 
provision is only applicable once a claimant has established 
that he/she engaged in combat with the enemy. 38 C.F.R. § 
3.304(f)(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that, where a claimed stressor is 
alleged to have occurred during combat, VA must make a 
specific finding as to whether or not the claimant was 
involved in combat. Gaines v. West, 11 Vet. App. 353, 359 
(1998). VA is not required to accept a claimant's assertions 
of combat exposure but, in arriving at its findings of fact, 
the credibility of the claimant's testimony and statements of 
record must be addressed. See Cohen v. Brown, 10 Vet. App. 
144. 

The evidence of record includes records from the Social 
Security Administration (including private and VA treatment 
records) showing that the veteran received disability 
benefits from May 1978 for degenerative joint disease, and 
VA records for outpatient treatment and hospitalization 
between 1977 and 1999.  The RO has also requested the 
veteran's service medical records (SMRs) from the National 
Personnel Records Center, but was informed that any records 
which might have been on file were destroyed in a fire in 
1973.  The Board notes that the obligation to give the 
veteran the benefit of the doubt is heightened when the 
veteran's service medical records are presumed lost.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The veteran's Report of Separation reveals that he served in 
the U.S. Army with the Second Engineer Combat Battalion from 
August 1944 to June 1946.  The Report documents that the 
veteran was in transit to the European Theater of Operations 
from February 10, 1945 to February 18, 1945, and shows a 
military specialty of "Supply Clerk."  The Board disagrees, 
however, with the RO's conclusion that the veteran was a 
supply clerk during the time he was stationed in Europe.  The 
veteran's Separation Qualification Record shows a 
chronological listing of his military occupational 
specialties and the number of months he spent in each 
occupation.  It show his initial training lasted six months.  
Since he entered service in August 1944, his six month 
training period would have ended in February 1945, which is 
exactly when he was shipped to Europe.  The next military 
occupational specialty listed is demolition specialist for a 
period of seven months, which would roughly coincide with the 
time the veteran spent overseas.  He then became an orderly 
and supply clerk, and the summary below notes that he was a 
supply clerk in the continental United States.  It appears, 
therefore, that the listing of supply clerk on the veteran's 
record of service reflects only the last occupation that he 
had during service, and the Board finds that it is at least 
as likely as not that he was a Demolition Specialist while he 
served in Europe.

The veteran was awarded the Victory Medal, an American 
Theater Ribbon, a European- African- Middle Eastern Theater 
Ribbon with two bronze Battle Stars (for participation in the 
Rhineland and Central Europe campaigns), an Army of 
Occupation Medal for Germany, and a Good Conduct Medal.  As 
mentioned above, the veteran's service medical and personnel 
records are not available for review.

The RO contacted the United States Armed Services Center for 
Research of Unit Records (USASCRUR) requesting verification 
of whether the veteran had combat service.  In March 2004, 
USASCRUR replied that they could not verify that the veteran 
engaged in combat.  However, the reply included a list of 
Army service awards along with the requisite criteria for 
receiving such awards.  According to the list, the European-
African-Middle Eastern Campaign Medal was awarded for service 
within this theater of operations.  In addition, a bronze 
service star is awarded for each campaign for service 
personnel who were either:  (a) attached to and present for 
duty with a unit while it participated in combat; (b) under 
orders in a combat zone, during which the veteran was either 
awarded a combat decoration, furnished a certificate showing 
that he actually participated in combat, served at a normal 
post of duty, or aboard a vessel other than in a passenger 
status and furnished a certificate by the home port commander 
of the vessel that he served in the combat zone; or (c) was 
an evadee or escapee in a combat zone or a prisoner of war.  

Thus, the fact that the veteran was awarded two bronze 
service stars indicates that, at minimum, he served in a 
combat area.  Considering his service with a combat battalion 
and the fact that his military occupational specialty during 
this time period was demolitions, the additional fact that 
the veteran was at least present in a documented combat area 
is sufficient to find he was, in fact, a combat veteran.  
Therefore, his alleged stressors during service are accepted 
as true to the extent they are consistent with the places, 
types and circumstances of a claimant's military service.  
38 C.F.R. § 3.303(a).  

The RO requested that the veteran complete a form describing 
the events or experiences that he felt contributed to his 
developing PTSD.  It appears that the veteran did not have an 
opportunity to complete this form before his death.  However, 
in April 2004, the appellant submitted a photocopy of a 
letter with the following statement attached:  "My husband 
wrote this letter in answer to a letter he received from the 
VA in Louisville, KY wanting information about the ship he 
was on when it was torpedoed between February 10 and 18, 
1945."  In the letter, the veteran wrote that on his way to 
Germany, off the coast of Ireland, his ship was hit by two 
torpedoes, causing him to be thrown against a smoke stack.  
The impact hurt the veteran's back.  The veteran believed the 
name of his ship was the U.S.S. West Point.  [The Board notes 
the veteran actually wrote "toronados," but considering his 
education level, the Board agrees with the ROs interpretation 
as "torpedoes."]  This allegation is consistent with a 
prior form completed by the veteran wherein he claimed he was 
on the U.S.S. Westport when it was "hit" off the coast of 
Ireland.

USASCRUR's reply included an account of a possible attack on 
the U.S.S. West Point on February 17, 1945.  This was during 
the time period that the veteran's military documents show he 
was in transit to Europe, and the day before he is shown as 
having arrived.  Apparently, the ship was either attacked or 
the ship's crew believed it was under attack by a submarine 
while passing through the Irish Sea.  The aircraft escorting 
the ship dropped flares and the destroyers protecting the 
ship dropped a pattern of depth charges.  The ship 
"zigzagged violently" to avoid the attack and sustained a 
cracked condenser.  There is no evidence the ship was 
actually torpedoed, but it is entirely plausible that a 
person on the ship, subjected to "violent" evasive 
maneuvers and depth charges exploding around the ship could 
think the ship had, in fact, been "hit."

Not only does this incident appear to be corroborated, but 
the VA records show complaints that the veteran was 
experiencing violent dreams of his war experiences that 
interfered with his ability to sleep.  A June 1996 social 
worker consultation form indicates that the veteran was 
experiencing combat-related problems.  In July 1998, the 
appellant reported that the veteran was having "apparent 
waking 'nightmares'" during which he told the appellant to 
"get the men into the foxholes" and "help me load my gun."  
A Mental Hygiene Clinic note dated July 1998 indicated that 
the veteran was part of psychotherapy group of "World War II 
and Korea era veterans carrying a diagnosis of combat induced 
PTSD."  

Because the veteran was found to have engaged in combat, the 
above descriptions of the veteran's dreams involving 
incidents of foxholes, etc., are consistent with his combat 
service.  The unique circumstances of this case require a 
grant of service connection for PTSD.  As noted above, all 
service connection claims must be considered on the basis of 
the places, types and circumstances of a claimant's military 
service.  38 C.F.R. § 3.303(a).  The vague descriptions by 
the veteran are not capable of verification by official 
documents.  However, the incidents are entirely consistent 
with the place and circumstances of the veteran's service.  
Common, general knowledge of the circumstances confronting 
those who served in Germany during World War II, and common 
sense that an individual serving in a combat zone, especially 
one serving as a demolitions specialists, would encounter the 
enemy, simply by virtue of the fact that a war was actively 
ongoing.  It must be noted that in this situation, explicit 
documentation of the veteran's actual participation in combat 
events is not needed.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (evidence sufficient to verify combat 
stressor of veteran who alleged stressor sustained in attack 
on Da Nang, Vietnam because veteran's unit was documented as 
present at time and vicinity of documented attack on Da 
Nang).   

The Board recognizes that the evidence in this case is not 
clear.  However, the evidence for and against finding that 
the veteran sustained stressful events during combat service 
is approximately balanced, and the benefit of the doubt is 
the veteran's. 38 C.F.R. § 3.304(f)(2004), 38 U.S.C.A. § 
5107(b) (West 2002).


ORDER

Service connection for PTSD, for the purpose of accrued 
benefits, is granted.


REMAND

The appellant asserts that the veteran's PTSD was either the 
principal or contributory cause of his death.  According to 
his death certificate, the immediate cause of the veteran's 
death was sepsis, due to prolonged ventilatory dependence, as 
a consequence of chronic heart failure.  The Board finds that 
the veteran's PTSD is service-connected for the purpose of 
accrued benefits.  In a June 1998 VA progress note, a VA 
doctor wrote that the veteran had severe anxiety and PTSD.  
He added, "CHF worsening on a ground of previous psychiatric 
diseases."  Thus, the claim for service connection for the 
cause of the veteran's death must be remanded to determine 
whether the veteran's PTSD aggravated his heart failure to 
such a degree that the PTSD was a contributory cause of the 
veteran's death.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following:

1.  The RO should request an opinion 
from an appropriate VA specialist as to 
whether the veteran's PTSD constituted 
a contributory cause of the veteran's 
death.  In other words, did the 
veteran's PTSD contribute substantially 
or materially to the veteran's death?  
The specialist should state whether it 
is at least as likely as not (i.e. 50 
percent probability or more)  that 
there was a causal connection between 
the veteran's PTSD and his death.  The 
specialist should provide the rationale 
for the opinion.  The claims folder 
must be made available to the examiner 
for review.  Such review should be 
indicated in the examination report.

2.  Thereafter, the RO should 
readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


